Case 18-12012-LSS   Doc 289-3   Filed 11/02/18   Page 1 of 3




                    EXHIBIT C
                         Case
                          Case18-12012-LSS
                               18-12012-LSS Doc
                                             Doc203
                                                 289-3Filed
                                                          Filed
                                                            10/22/18
                                                                11/02/18Page
                                                                           Page
                                                                             1652ofof657
                                                                                      3


Fill in this information to identify the case:

Debtor name: Open Road Films, LLC
United States Bankruptcy Court for the: District of Delaware
Case number (if known): 18-12012

                                                                                                                               ¨ Check if this is an
                                                                                                                                       amended filing

Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                            12/15

Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries
consecutively.

1.     Does the debtor have any executory contracts or unexpired leases?
       ¨ No. Check this box and file this form with the court with the debtor’s other schedules. There is nothing else to report on this form.
       þ Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property
       (Official Form 206A/B).
2.        List all contracts and unexpired leases                                                           State the name and mailing address
                                                                                                            for all other parties with whom the
                                                                                                            debtor has an executory contract or
                                                                                                            unexpired lease

2.1.    Title of contract                BINDING TERM SHEET DATED APRIL 41, 2016                           2.9 FILM DISTRIBUTION LTD.
                                                                                                           FIELDFISHER RIVERBANK HOUSE
        State what the contract or       ACQUISITION AGREEMENT                                             2 SWAN LANE
        lease is for                                                                                       LONDON EC4R 3TT
                                                                                                           UNITED KINGDOM
        Nature of debtor's interest      DISTRIBUTOR

        State the term remaining         _________________________________________________

        List the contract number of      _________________________________________________
        any government contract


2.2.    Title of contract                AMENDMENT TO BINDING TERM SHEET DATED                             State the name and mailing address
                                         DECEMBER 14, 2016                                                 for all other parties with whom the
                                                                                                           debtor has an executory contract or
        State what the contract or       ACQUISITION AGREEMENT                                             unexpired lease
        lease is for
                                                                                                           2.9 FILM DISTRIBUTION LTD.
        Nature of debtor's interest      DISTRIBUTOR                                                       FIELDFISHER RIVERBANK HOUSE
                                                                                                           2 SWAN LANE
        State the term remaining         _________________________________________________                 LONDON EC4R 3TT
                                                                                                           UNITED KINGDOM
        List the contract number of      _________________________________________________
        any government contract


2.3.    Title of contract                AMENDMENT NO.2 TO BINDING TERM SHEET DATED                        State the name and mailing address
                                         JULY 1, 2017                                                      for all other parties with whom the
                                                                                                           debtor has an executory contract or
        State what the contract or       ACQUISITION AGREEMENT                                             unexpired lease
        lease is for
                                                                                                           2.9 FILM DISTRIBUTION LTD.
        Nature of debtor's interest      DISTRIBUTOR                                                       FIELDFISHER RIVERBANK HOUSE
                                                                                                           2 SWAN LANE
        State the term remaining         _________________________________________________                 LONDON EC4R 3TT
                                                                                                           UNITED KINGDOM
        List the contract number of      _________________________________________________
        any government contract




Official Form 206G                       Schedule G: Executory Contracts and Unexpired Leases                                          Page 1 of 481
                         Case
                          Case18-12012-LSS
                               18-12012-LSS Doc
                                             Doc203
                                                 289-3Filed
                                                          Filed
                                                            10/22/18
                                                                11/02/18Page
                                                                           Page
                                                                             1823ofof657
                                                                                      3
Debtor    Open Road Films, LLC                                                                   Case number (if known) 18-12012

2.84.    Title of contract             DISTRIBUTION RIGHTS ACQUISITION AND FINANCING       State the name and mailing address
                                       AGREEMENT DATED OCTOBER 18, 2016                    for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    ACQUISITION AGREEMENT                               unexpired lease
         lease is for
                                                                                           ALL I SEE PARTNERS 2015 L.P.
         Nature of debtor's interest   DISTRIBUTOR                                         9200 SUNSET BLVD
                                                                                           STE 1200
         State the term remaining      _________________________________________________   WEST HOLLYWOOD CA 90069
         List the contract number of   _________________________________________________
         any government contract


2.85.    Title of contract             NO ASSUMPTION AGREEMENT                             State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    ASSUMPTION AGREEMENT                                debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   DISTRIBUTOR                                         ALLIANCE OF CANADIAN CINEMA,
                                                                                           TELEVISION AND RADIO ARTISTS
         State the term remaining      _________________________________________________   300 - 380 WEST 2ND AVE
                                                                                           VANCOUVER BC V5Y 1C8
         List the contract number of   _________________________________________________   CANADA
         any government contract


2.86.    Title of contract             SCOPE OF WORK AGREEEMENT DATED APRIL 23, 2013       State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    VENDOR AGREEMENT                                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CUSTOMER                                            ALLIED INTEGRATED MARKETING
                                                                                           6908 HOLLYWOOD BLVD.
         State the term remaining      _________________________________________________   HOLLYWOOD CA 90028
         List the contract number of   _________________________________________________
         any government contract


2.87.    Title of contract             COMBINED SYNCHRONIZATION AND MASTER USE             State the name and mailing address
                                       LICENSE AGREEMENT DATED MARCH 5,2012                for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    MUSIC LICENSE                                       unexpired lease
         lease is for
                                                                                           ALLOY TRACKS
         Nature of debtor's interest   LICENSEE                                            5650 CAMELLIA AVE
                                                                                           NORTH HOLLYWOOD CA 91601
         State the term remaining      _________________________________________________

         List the contract number of   _________________________________________________
         any government contract


2.88.    Title of contract             COMBINED SYNCHRONIZATION AND MASTER USE             State the name and mailing address
                                       LICENSE AGREEMENT DATED FEBRUARY 7,2013             for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    MUSIC LICENSE                                       unexpired lease
         lease is for
                                                                                           ALLOY TRACKS
         Nature of debtor's interest   LICENSEE                                            5650 CAMELLIA AVE
                                                                                           NORTH HOLLYWOOD CA 91601
         State the term remaining      _________________________________________________

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                        Page 18 of 481
